Exhibit 10.1
EXECUTION VERSION


SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT
This SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”) is made
as of this 4th day of August, 2020 (this “Amendment”), by and between ACRC
LENDER ML LLC, a Delaware limited liability company (“Seller”), and METROPOLITAN
LIFE INSURANCE COMPANY, a New York corporation (together with its permitted
successors and assigns, “Buyer”). Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Repurchase
Agreement (as defined below and as amended hereby).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement (as amended by that certain First Amendment to Master Repurchase
Agreement dated as of August 4, 2017, as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”), dated as of August 13, 2014;
WHEREAS, in connection with the Repurchase Agreement, Seller and Buyer entered
into that certain fee letter, dated as of August 13, 2014 (as amended by that
certain First Amendment to Fee Letter, dated as of August 4, 2017, that certain
Second Amendment to Fee Letter, dated as of the date of this Amendment, and as
may be further amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Fee Letter”);
WHEREAS, ARES Commercial Real Estate Corporation, a Maryland corporation
(“Guarantor”), delivered for the benefit of Buyer that certain Guaranty, dated
as of August 13, 2014 (as amended by that certain Amendment to Guaranty, dated
as of September 22, 2016, and as may be further restated, supplemented or
otherwise modified and in effect from time to time, the “Guaranty”);
WHEREAS, Seller and Buyer each desire to make certain modifications to the
Repurchase Agreement pursuant to the terms and conditions of this Amendment;
WHEREAS, it is a condition to the effectiveness of this Amendment, that
Guarantor executes the Reaffirmation of Guarantor (attached hereto as Exhibit
A); and
NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE 1
AMENDMENTS TO REPURCHASE AGREEMENT
(a)    Article 2 of the Repurchase Agreement is hereby amended by deleting the
following defined term: “Prime Rate”.
(b)    Article 2 of the Repurchase Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order therein:




--------------------------------------------------------------------------------




“Alternative Rate Index” shall have the meaning specified in Section 3(g) of
this Agreement.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership meeting the requirements of the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Division” shall mean, with respect to any limited liability company or limited
partnership organized under the laws of the State of Delaware, any (a) division
of such Person into two or more Persons (whether or not the original Person
survives such division) or (b) creation, or reorganization into, one or more
series, in each case, as contemplated under the laws of the State of Delaware,
including, without limitation, Section 18-217 of the Delaware LLC Act or Section
17-220 of the Delaware Limited Partnership Act.
“Legacy Transaction” shall mean any Transaction with respect to which the
Purchase Date occurred prior to the Second Amendment Closing Date.
“Second Amendment Commitment Fee” shall have the meaning specified in the Fee
Letter.
“Second Amendment Closing Date” shall mean August 4, 2020.
(c)    The definition of “Applicable Amortization Percentage” set forth in
Article 2 of the Repurchase Agreement is hereby amended and restated in its
entirety as follows:
“Applicable Amortization Percentage” shall mean, with respect to any Purchased
Asset, (i) during the period commencing on the Second Amendment Closing Date and
ending on August 13, 2022, the product of (x) 1.00 times (y) the Purchase Price
Percentage for such Purchased Asset, (ii) during the period commencing on August
14, 2022 and ending on August 13, 2023, the product of (x) 1.075 times (y) the
Purchase Price Percentage for such Purchased Asset, and (iii) during the period
commencing on August 14, 2023 and ending on January 13, 2024, the product of (x)
1.15 times (y) the Purchase Price Percentage for such Purchased Asset.
Notwithstanding anything contained in this Agreement to the contrary, in no
event shall the Applicable Amortization Percentage apply or be deemed to apply
to any payments hereunder to cure a Margin Deficit or to any partial or full
prepayment of the applicable Repurchase Price(s) in connection with the cure of
any Credit Event.
(d)    The definition of “Cash Sweep Trigger Period” set forth in Article 2 of
the Repurchase Agreement is hereby amended and restated in its entirety as
follows:
“Cash Sweep Trigger Period” shall mean (a) the period commencing on and
including the occurrence of a Debt Yield Cash Sweep Trigger Event until such
time, if any, as a Debt Yield Cash Sweep Trigger Cure shall have occurred with
respect to such Debt Yield Cash Sweep Trigger Event (and provided that no
additional Debt Yield Cash Sweep Trigger Event shall have occurred and be
continuing) and (b) the period commencing on and including January 13, 2024
until the Facility Termination Date.




--------------------------------------------------------------------------------




(e)    Clause (ii) of the definition of “Credit Event” set forth in Article 2 of
the Repurchase Agreement is hereby amended and restated in its entirety as
follows:
(A)    the Aggregate Purchase Price Debt Yield for all Purchased Assets is less
than (a) for the period commencing on the Amendment Closing Date and ending on
the initial Facility Termination Date (i.e., August 13, 2022), 7.5%, (b) for the
period commencing on August 14, 2022 and ending on August 13, 2023, 8.5%, and
(c) for the period commencing on August 14, 2023 and ending on August 13, 2024,
9.5%; or
(B)     the Aggregate Purchase Price Loan to Value Ratio for all Purchased
Assets equals more than 60%; or
(f)    Clause (iii) of the definition of “Credit Event” set forth in Article 2
of the Repurchase Agreement is hereby amended by deleting the phrase “Prime
Rate” and inserting the phrase “Alternative Rate Index” in its place.
(g)    Sub-clause (iv)(A) of the definition of “Credit Event” set forth in
Article 2 of the Repurchase Agreement is hereby amended and restated in its
entirety as follows:
(A)    at any time on or prior to February 13, 2021, if the aggregate Repurchase
Price of all Hotel Purchased Assets exceeds 25% of the Facility Outstanding;
(B)    at any time after February 13, 2021, if the aggregate Repurchase Price of
all Hotel Purchased Assets exceeds 20% of the Facility Outstanding; or
(h)    The definition of “Debt Yield Cash Sweep Trigger Event” set forth in
Article 2 of the Repurchase Agreement is hereby amended and restated in its
entirety as follows:
“Debt Yield Cash Sweep Trigger Event” shall mean such time, if any, as the
Aggregate Purchase Price Debt Yield for all Purchased Assets is (a) at any time
during the period commencing on the Amendment Closing Date and ending on the
initial Facility Termination Date (i.e., August 13, 2022), equal to or greater
than 7.0% (it being acknowledged and agreed that in the event that the Aggregate
Purchase Price Debt Yield is less than 7.5% during such period that the same
shall constitute a Credit Event under clause (ii)(A) of the definition thereof)
but less than 7.5%, (b) at any time during the period commencing on August 14,
2022 and ending on August 13, 2023, equal to or greater than 8.0% (it being
acknowledged and agreed that in the event that the Aggregate Purchase Price Debt
Yield is less than 8.5% during such period that the same shall constitute a
Credit Event under clause (ii)(A) of the definition thereof) but less than 8.5%,
and (c) at any time during the period commencing on August 14, 2023 and ending
on August 13, 2024, equal to or greater than 9.0% (it being acknowledged and
agreed that in the event that the Aggregate Purchase Price Debt Yield is less
than 9.5% during such period that the same shall constitute a Credit Event under
clause (ii)(A) of the definition thereof) but less than 9.5%.
(i)    The definition of “Debt Yield Cash Sweep Trigger Cure” set forth in
Article 2 of the Repurchase Agreement is hereby amended and restated in its
entirety as follows:




--------------------------------------------------------------------------------




“Debt Yield Cash Sweep Trigger Cure” shall mean (a) with respect to any Debt
Yield Cash Sweep Trigger Event referenced in clause (a) of the definition
thereof, in the event that as of any date subsequent to the occurrence of such
Debt Yield Sweep Trigger Event and prior to the initial Facility Termination
Date (i.e., August 13, 2022), the Aggregate Purchase Price Debt Yield is equal
to or greater than 7.5%, (b) with respect to any Debt Yield Cash Sweep Trigger
Event referenced in clause (b) of the definition thereof, in the event that as
of any date subsequent to the occurrence of such Debt Yield Sweep Trigger Event
and prior to August 13, 2023, the Aggregate Purchase Price Debt Yield is equal
to or greater than 8.5%, and (c) with respect to any Debt Yield Cash Sweep
Trigger Event referenced in clause (c) of the definition thereof, in the event
that as of any date subsequent to the occurrence of such Debt Yield Sweep
Trigger Event and prior to August 13, 2024, the Aggregate Purchase Price Debt
Yield is equal to or greater than 9.5%.
(j)    The definition of “Facility Termination Date” set forth in Article 2 of
the Repurchase Agreement is hereby amended and restated in its entirety as
follows:
“Facility Termination Date” shall mean the earliest of (i) August 13, 2022 (or
if such day is not a Business Day, the next succeeding Business Day); provided,
that if all of the Facility Extension Conditions shall be timely satisfied, the
Facility Termination Date may, at the option of Seller, be extended for two (2)
additional twelve (12) month periods following the initial Facility Termination
Date to August 13, 2023 and August 13, 2024, respectively (or if either such day
is not a Business Day, the next succeeding Business Day) as provided in Section
3(d) of this Agreement, and (ii) the date on which Buyer terminates this
Agreement pursuant to Section 14(b)(ii)(D) of this Agreement.
(k)    The definition of “LIBOR” set forth in Article 2 of the Repurchase
Agreement is hereby amended and restated in its entirety as follows:
“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one-month period,
that appears on Reuters Screen LIBOR01 (or the successor thereto) as of 11:00
a.m., London time, on the related Pricing Rate Determination Date. If such rate
does not appear on Reuters Screen LIBOR01 as of 11:00 a.m., London time, on such
Pricing Rate Determination Date, Buyer shall request the principal London office
of any four major reference banks in the London interbank market selected by
Buyer to provide such bank’s offered quotation (expressed as a percentage per
annum) to prime banks in the London interbank market for deposits in U.S.
dollars for a one-month period as of 11:00 a.m., London time, on such Pricing
Rate Determination Date for amounts of not less than the Repurchase Price of the
Transaction. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations (rounded upward, if necessary,
to the nearest 1/1000 of 1%). If fewer than two such quotations are so provided,
Buyer shall request any three major banks in New York City selected by Buyer to
provide such bank’s rate (expressed as a percentage per annum) for loans in U.S.
dollars to leading European banks for a one-month period as of approximately
11:00 a.m., New York City time on the applicable Pricing Rate Determination Date
for amounts of not




--------------------------------------------------------------------------------




less than the Repurchase Price of the Transaction. If at least two such rates
are so provided, LIBOR shall be the arithmetic mean of such rates (rounded
upward, if necessary, to the nearest 1/1000 of 1%). The LIBOR shall be
determined by Buyer or its agent, which determination shall be conclusive absent
manifest error. Notwithstanding the foregoing, in no event shall LIBOR be less
than (A) with respect to any Legacy Transaction, the “LIBOR Floor” set forth on
Annex A to the Fee Letter with respect to the related Legacy Transaction and (B)
with respect to any Transaction other than a Legacy Transaction, the greater of
(I) 0.25% and (II) the product of (x) 75% and (y) the index rate floor as set
forth in the related Purchased Asset Documents.
(l)    The definition of “Seller Hedging Documents” set forth in Article 2 of
the Repurchase Agreement is hereby amended by deleting the phrase “increases in
LIBOR” and inserting the phrase “increases in LIBOR or the Alternative Rate
Index” in its place.
(m)    Section 3(g) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows:
(g)    If prior to the first day of any Pricing Rate Period with respect to any
Transaction, (i) Buyer shall have determined in its sole discretion that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining LIBOR for such Pricing Rate Period,
including, without limitation, because LIBOR is not available or published on a
current basis and such circumstances are unlikely to be temporary, (ii) the
administrator of the LIBOR screen rate, the agency or authority administering
LIBOR, or a Governmental Authority having jurisdiction over Buyer, has made a
public statement identifying a specific date after which LIBOR or the LIBOR
screen rate shall no longer be made available, or used for determining the
interest rate of loans, (iii) LIBOR is no longer a widely recognizable benchmark
rate for newly originated or amended syndicated loans, credit facilities or
repurchase facilities in the United States market, or (iv) LIBOR determined or
to be determined for such Pricing Rate Period will not adequately and fairly
reflect the cost to Buyer (as determined and certified by Buyer) of making or
maintaining Transactions during such Pricing Rate Period, Buyer shall give
written notice thereof to Seller as soon as practicable thereafter. If such
notice is given, the Pricing Rate with respect to such Transaction for such
Pricing Rate Period, and for any subsequent Pricing Rate Periods until such
notice has been withdrawn by Buyer, shall be a per annum rate (such rate, the
“Alternative Rate”), which shall be equal to the rate set forth in a floating
rate index selected by Buyer in its sole discretion (the “Alternative Rate
Index”), plus a spread consistent with prevailing market standards adopted by
Buyer for similar transactions with similarly situated counterparties as
determined by Buyer in its sole discretion. Notwithstanding the foregoing, in no
event shall the Alternative Rate Index be less than (A) with respect to any
Legacy Transaction, 0.25% and (B) with respect to any Transaction other than a
Legacy Transaction, the greater of (I) 0.25% and (II) the product of (x) 75% and
(y) the index rate floor as set forth in the related Purchased Asset Documents.
(n)    Section 12 of the Repurchase Agreement is hereby amended by adding the
following new Section 12(v) immediately after Section 12(u):




--------------------------------------------------------------------------------




(v)    Beneficial Ownership Certification. Seller shall at all times either (i)
ensure that the Seller has delivered to Buyer a Beneficial Ownership
Certification, if applicable, and that the information contained therein is true
and correct in all respects or (ii) deliver to Buyer an updated Beneficial
Ownership Certification within five (5) Business Days following the date on
which the information contained in any previously delivered Beneficial Ownership
Certification, to Seller’s knowledge, ceases to be true and correct in all
respects. To the extent Seller believes that it is excluded from the
requirements of the Beneficial Ownership Regulation, Seller shall certify as
such and provide the specific exclusion relied on.
(o)    Section 13(m) of the Repurchase Agreement is hereby amended and restated
in its entirety as follows:
(m)    It shall not seek its dissolution, liquidation or winding up, in whole or
in part, or suffer any consolidation or merger with respect to itself or suffer
any Change of Control, nor shall Seller adopt, file or effect a Division;
(p)    Paragraph (b)(ii)(A) of Exhibit IV of the Repurchase Agreement is hereby
amended and restated in its entirety as follows:
(A)     the Aggregate Purchase Price Debt Yield for all Purchased Assets is (a)
for the period commencing on the Amendment Closing Date and ending on the
initial Facility Termination Date (i.e., August 13, 2022), 7.5% or greater, (b)
for the period commencing on August 14, 2022 and ending on August 13, 2023, 8.5%
or greater, and (c) for the period commencing on August 14, 2023 and ending on
August 13, 2024, 9.5% or greater; and
(q)    Paragraph (b)(ii)(B) of Exhibit IV of the Repurchase Agreement is hereby
amended and restated in its entirety as follows:
(B)     the Aggregate Purchase Price Loan to Value Ratio for all Purchased
Assets is equal to or less than 60%; or
(r)    Paragraph (b)(iii) of Exhibit IV of the Repurchase Agreement is hereby
amended and restated in its entirety as follows:
(iii)     [the aggregate Repurchase Price of all Hotel Purchased Assets is less
than or equal to 25% of the Facility Outstanding;][the aggregate Repurchase
Price of all Hotel Purchased Assets is less than or equal to 20% of the Facility
Outstanding];
ARTICLE 2
FEES AND EXPENSES; CONDITIONS
(a)    Seller agrees to pay Buyer’s reasonable actual out-of-pocket costs and
expenses incurred by Buyer in connection with this Amendment, including
reasonable fees and expenses of legal counsel to Buyer incurred in connection
with this Amendment, in accordance with Section 1(d) of the Repurchase
Agreement.
(b)    As a condition precedent to the effectiveness of this Amendment, Seller
shall deliver to Buyer (i) a customary corporate, authority, due execution and
enforceability opinion of external




--------------------------------------------------------------------------------




counsel with regard to this Amendment, the Second Amendment to the Fee Letter
and the Reaffirmation of Guarantor and (ii) a bring-down of the safe harbor
opinion delivered on the Closing Date, in each case in form and substance
reasonably acceptable to Buyer.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Seller represents and warrants to Buyer, as of the date of this Amendment, as
follows:
(i)    all representations and warranties made by it in Article 10 of the
Repurchase Agreement (other than those representations and warranties which were
disclosed in writing to Buyer with respect to any Purchased Asset prior to the
Purchase Date thereof) are true and correct in all material respects;
(ii)    it is duly authorized to execute and deliver this Amendment and has
taken all necessary action to authorize such execution, delivery and
performance;
(iii)    the person signing this Amendment on its behalf is duly authorized to
do so on its behalf;
(iv)    the execution, delivery and performance of this Amendment will not
violate (i) any Requirement of Law applicable to it or (ii) its organizational
documents or any agreement by which it is bound or by which any of its assets
are affected, in each case, to the extent that such conflict or breach would
have a material adverse effect upon Seller’s ability to perform its obligations
hereunder or under the Transaction Documents;
(v)    the execution, delivery and performance of this Amendment will not be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
lien of any nature whatsoever upon any of the property or assets of Seller;
(vi)    except for those obtained or filed on or prior to the date hereof,
Seller is not required to obtain any consent, approval or authorization from, or
to file any declaration or statement with, any governmental authority or other
agency in connection with or as a condition to the execution, delivery or
performance of this Amendment;
(vii)    this Amendment is a legal and binding obligation of Seller and is
enforceable against Seller in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights and subject, as to enforceability, to general
principals of equity, regardless whether enforcement is sought in a proceeding
in equity or at law; and
(viii)    this Amendment has been duly executed and delivered by it.
ARTICLE 4
REAFFIRMATION, RATIFICATION AND ACKNOWLEDGMENT




--------------------------------------------------------------------------------




Seller hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and each grant of security interests and
liens in favor of Buyer, under each Transaction Document to which it is a party,
(ii) agrees and acknowledges that such ratification and reaffirmation is not a
condition to the continued effectiveness of such Transaction Documents, and
(iii) agrees that neither such ratification and reaffirmation, nor Buyer’s
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from Seller and/or Guarantor with respect to
any subsequent modifications to the Repurchase Agreement, Fee letter or the
other Transaction Documents. The Repurchase Agreement (as amended hereby) and
the other Transaction Documents shall remain in full force and effect and is
hereby ratified and confirmed.
ARTICLE 5
GOVERNING LAW
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
ARTICLE 6
MISCELLANEOUS
(a)    Except as expressly amended or modified hereby, the Repurchase Agreement,
the Fee Letter, the Guaranty and the other Transaction Documents shall each be
and shall remain in full force and effect in accordance with their terms. Each
reference in the Repurchase Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Repurchase Agreement
and each reference in the other Transaction Documents to the “Repurchase
Agreement”, “thereunder”, “thereof” or words of like import referring to such
Repurchase Agreement shall mean and be a reference to the Repurchase Agreement
(as amended hereby).
(b)    This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Repurchase Agreement.
(c)    This Amendment, the Repurchase Agreement, the Fee Letter, the Guaranty
and the other Transaction Documents contain the entire agreement of the parties
hereto and thereto in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, whether oral or
written are superseded by the terms of this Amendment, the Repurchase Agreement,
the Fee Letter, the Guaranty and the other Transaction Documents. This Amendment
contains a final and complete integration of all prior expressions by the
parties with respect to the subject matter hereof and shall constitute the
entire agreement among the parties with respect to such subject matter,
superseding all prior oral or written understandings.
(d)    Wherever possible, each provision of this Amendment shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Amendment




--------------------------------------------------------------------------------




shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
(e)    This Amendment and all covenants, agreements, representations and
warranties made herein shall survive the consummation by Buyer of the
Transactions, and shall continue in full force and effect so long as all or any
of the obligations are outstanding and unpaid unless a longer period is
expressly set forth herein or in the Transaction Documents. Whenever in this
Amendment any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, and permitted successors and
assigns of such party. All covenants, promises and agreements in this Amendment,
by or on behalf of Seller and Guarantor, shall inure to the benefit of the legal
representatives and permitted successors and assigns of Buyer in accordance with
Article 19 of the Repurchase Agreement.
(f)    This Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument.
(g)    The headings in this Amendment are for convenience of reference only and
shall not affect the interpretation or construction of this Amendment.
(h)    This Amendment is a Transaction Document executed pursuant to the
Repurchase Agreement and shall be construed, administered and applied in
accordance with the terms and provisions of the Repurchase Agreement.
(i)    Nothing contained herein shall affect or be construed to affect any lien,
charge or encumbrance created by any Transaction Document or the priority of any
such lien, charge or encumbrance over any other liens, charges or encumbrances.
(j)    Except as specifically set forth in this Amendment, the execution,
delivery and effectiveness of this Amendment shall not (i) limit, impair,
constitute a waiver by, or otherwise affect any right, power or remedy of Buyer
under the Repurchase Agreement, the Fee Letter, the Guaranty or any other
Transaction Document, (ii) constitute a waiver of any provision in the
Repurchase Agreement, the Fee Letter, the Guaranty or in any of the other
Transaction Documents or of any Default or Event of Default that may have
occurred and be continuing or, (iii) except as set forth herein, alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Repurchase Agreement, the Fee Letter, the
Guaranty or in any of the other Transaction Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
(k)    Notwithstanding anything to the contrary set forth in this Amendment or
the Transaction Documents regarding the terms applicable to Legacy Transactions,
the terms and conditions (including, without limitation, Pricing Rate and LIBOR
or Alternative Rate Index determination) with respect to the Transaction
commonly known as The Arch Purchased Asset shall be governed by the terms and
conditions of the related Confirmation.




--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
SELLER:


ACRC LENDER ML LLC


By:
/s/ Anton Feingold
 
Name: Anton Feingold
 
Title: Vice President









[SIGNATURES CONTINUED ON FOLLOWING PAGE]






--------------------------------------------------------------------------------






BUYER:
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
By: MetLife Investment Management, LLC,
a Delaware limited liability company,
its investment manager


By:
/s/ Jiawei Ding
 
Name: Jiawei Ding
 
Title: Authorized Signatory and Director







--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED BY:


ARES COMMERCIAL REAL ESTATE
CORPORATION, as Guarantor




By:
/s/ Anton Feingold
 
Name: Anton Feingold
 
Title: Vice President















